[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant, William J. Morgerson, has moved for an order requiring the plaintiff to properly disclose expert witnesses in CT Page 5599 conformity with the requirements of Practice Book § 220.
The court has reviewed the disclosure of many experts and compared them to the requirements of the Practice Book, which states that the party shall disclose the name and address of the expert, the subject matter of his testimony, the substance of the facts and opinions he will give and a summary of the grounds for each opinion.
The court finds the disclosure of the experts, Eugene K. Baron, Robert T. Hintersteiner, Gary Crakes, Richard Schuster, John R. MacKinnon, Steven Christina and Michael Venturini are all in conformity with Practice Book § 220.
The court finds the disclosure of all the other witnesses is not in conformity with the Practice Book in that they fail to state which witness will testify as to specific items in the disclosure.
The disclosure as to H. Stillman is found to be not in conformity because it says that he "and/or representative of Lawrence  Memorial Hospital" will testify as to examination and treatment at the accident scene. The defendant is entitled to know which witness will testify.
The court hereby orders the plaintiffs to comply with proper disclosure within 30 days of this order upon penalty of not being able to use such witnesses in the trial of the case or entry of a nonsuit.
D. Michael Hurley Judge Trial Referee